


Exhibit 10.38


ADVANCE AUTO PARTS, INC.
2013 PERFORMANCE-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT


Award Date
Annual Base Salary on March 1, 2013
Stock Price on March 1, 2013
Performance-vesting RSUs (at Target Level)
Vesting Date
March 1, 2013
$ ##
$76.37
##
March 1, 2016



THIS CERTIFIES THAT Advance Auto Parts, Inc. (the “Company”) has on the Award
Date specified above granted to


Name


(“Participant”) an award (the “Award”) of that number of Performance-vesting
Restricted Stock Units (the “RSUs”) representing the right to receive a like
number of shares (“Shares”) of Advance Auto Parts, Inc. Common Stock, $.0001 par
value per share (the “Common Stock”), indicated above in the box labeled
“Performance-vesting RSUs (at Target Level),” subject to certain restrictions
and on the terms and conditions contained in this Award and the Advance Auto
Parts, Inc. 2004 Long-Term Incentive Plan (the “Plan”). A copy of the Plan is
available on the Company's Intranet site or upon request. In the event of any
conflict between the terms of the Plan and this Award, the terms of the Plan
shall govern. Any terms not defined herein shall have the meaning set forth in
the Plan.


* * * * *


1. Vesting. Subject to the remaining provisions of this Award:


Performance-vesting RSUs shall vest in an amount up to your Performance-vesting
RSUs (at Target Level on March 1, 2016, subject to your continued employment to
that date and except as otherwise provided in Section 2 below. The precise
amount in which you may vest will be determined in accordance with the following
rules, subject to certification by the Committee of the Company's Cumulative
Operating Income during its 2013 to 2015 fiscal years (the “Performance
Period”).


(i)If the Company achieves the target Cumulative Operating Income dollars as
shown in Exhibit 1 to this Agreement (“Target Level”) during the Performance
Period, you will have the opportunity to vest in all of the Performance-vesting
RSUs (at Target Level).


(ii)If the Company achieves threshold Cumulative Operating Income dollars as
shown in Exhibit 1 to this Agreement (”Threshold Level”) during the Performance
Period, you will have the opportunity to vest in an award that will be 50% of
the Target Level award.


(iii) If the Company achieves Cumulative Operating Income during the Performance
Period that exceeds the Threshold Level but is less than Target Level, you will
have the opportunity to vest in an award that will be pro-rated between 50% and
100% of the Target Level award.


For purposes of this Award, “Cumulative Operating Income” shall mean the sum of
the Company's Operating Income for the three fiscal years that comprise the
Performance Period.


2. Duration.


(a) If, prior to vesting of the Performance-vesting RSUs pursuant to Section 1
or this Section 2 of this Award, your employment or other association with the
Company and its Affiliates ends for any reason (voluntary or involuntary), then
your rights to Performance-vesting RSUs shall be immediately and irrevocably
forfeited, except as follows:


(i) If your employment or other association is terminated prior to March 1,
2016, on account of your Retirement, Death, or Disability, your
Performance-vesting RSUs will vest on March 1, 2016, based on the Company's
performance during the performance period, on a pro-rata basis for the time that
you were employed during the performance period. The pro rata amount will be
determined by multiplying the number of Performance-vesting RSUs that you would
have received if you had been employed by the Company on March 1, 2016, by a
fraction




--------------------------------------------------------------------------------




whose numerator is the number of days worked during the performance period prior
to termination of employment divided by the total number of days in the
performance period. For purposes of this Award, “on account of Retirement” means
termination of employment or other association following the attainment of at
least 55 years of age and at least 10 years of service, of which the last three
must be consecutive years with the Company. “Disability” is defined as having
become disabled within the meaning of Section 22(e) (3) of the Internal Revenue
Code.


(ii) If the termination of your employment or other association is for cause, as
determined in good faith by the Committee, all of your Performance-vesting RSUs,
will expire on the date your employment ends.


(b) Immediately prior to a Change in Control event, the Company will convert
your Performance-vesting RSUs to time-vesting RSUs, at target level and prorated
based on the number of days worked during the performance period preceding the
Change of Control divided by the total number of days in the performance period.
The pro rata portion of the time-vesting RSUs will continue to vest and will be
converted to shares on March 1, 2016, and the remaining Performance-vesting
unconverted RSUs will expire. The pro rata portion of your time-vesting RSUs as
determined pursuant to this Section 2 will vest immediately (i) upon the Change
in Control in the event that the successor organization does not assume,
convert, or replace the awards; or (ii) upon the termination of your employment
in the event that the successor organization assumes, converts or replaces the
awards, and your employment is terminated without cause within 24 months
following the Change in Control.


Notwithstanding any contrary provision of this Award, the Company may cancel
this Award at any time on ninety (90) days prior notice to you in response to
actions taken by you that could be considered detrimental to the Company or any
of its Affiliates. Whether any of your actions could be considered detrimental
will be determined by the Committee in its sole discretion.


3. Transfer of Award. Until the Performance-vesting RSUs vest pursuant to
Section 2 of this Award, the Performance-vesting RSUs may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered, and
no attempt to transfer Performance, vesting RSUs, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to the Shares. Notwithstanding the
foregoing, you may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise your rights to receive any property
distributable with respect to the Performance-vesting RSUs upon your death.


4. No Rights as a Stockholder. You shall have no rights of a shareholder of the
Common Stock on and after the Award Date and until the date on which the
Performance-vesting RSUs vest and are converted to Shares and the restrictions
with respect to the Performance-vesting RSUs lapse in accordance with Section 1
or 2 of this Award, as described above.


5. Issuing Shares. Upon vesting of any RSUs pursuant to Section 1 or 2 of this
Award and payment of the applicable withholding taxes pursuant to Section 7
below, the Company shall cause shares of Common Stock to be issued in book-entry
form, registered in your name.


6. Notices. Except as otherwise provided herein, all notices, requests, demands
and other communications under this Award shall be in writing, and if by
telecopy, shall be deemed to have been validly served, given or delivered when
sent, or if by personal delivery or messenger or courier service, shall be
deemed to have been validly served, given or delivered upon actual delivery (but
in no event may notice be given by deposit in the United States mail), at the
following addresses, telephone and facsimile numbers (or such other address(es),
telephone and facsimile numbers a party may designate for itself by like
notice):


If to the Company: Advance Auto Parts, Inc. located at 5008 Airport Road,
Roanoke, Virginia, 24012, Attention: General Counsel or by telephone at (540)
561-3225 or telecopy at (540) 561-1448;


With copy to: Advance Auto Parts, Inc. located at 5008 Airport Road, Roanoke,
Virginia, 24012, Attention: Vice President, Rewards & HR Services or by
telephone at (540) 561-6818 or telecopy at (540) 561-6998;


If to you, the Participant, to your home address on record at Advance Auto Parts
or your business address at Advance Auto Parts.






--------------------------------------------------------------------------------




7. Income Tax Matters.


(a) The Company makes no representation or warranty as to the tax treatment of
your receipt or vesting of the Performance-vesting RSUs or upon your sale or
other disposition of the Shares received upon vesting of your
Performance-vesting RSUs. You should rely on your own tax advisors for such
advice. In order to comply with all applicable federal or state income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal or state payroll, withholding, income or
other taxes, which are your sole and absolute responsibility, are withheld or
collected from you at the time of vesting. The Company will inform you of
alternative methods to settle any applicable taxes due prior to the first
vesting date of your Award.


(b) For the purposes determining when Shares otherwise issuable on account of
your termination of employment will be issued, “termination of employment” or
words of similar import, as used in this Agreement, shall mean the date as of
which the Company and you reasonably anticipate that no further services will be
performed by you, and shall be construed as the date that you first incur a
“separation from service” for purposes of Section 409A of the Code on or
following termination of employment. Furthermore, if you are a “specified
employee” of a public company as determined pursuant to Section 409A as of your
termination of employment, any Shares otherwise issuable on account of your
termination of employment which constitute deferred compensation within the
meaning of Section 409A of the Code and which are otherwise payable during the
first six months following your termination of employment shall be issued to you
on the earlier of (1) the date of your death and (2) the first business day of
the seventh calendar month immediately following the month in which your
termination of employment occurs.


8. Miscellaneous.


(a) This Award is made under the provisions of the Plan and shall be interpreted
in a manner consistent with it. To the extent that any provision in this Award
is inconsistent with the Plan, the provisions of the Plan shall control. The
interpretation of the Committee of any provision of the Plan, the RSUs or this
Award, and any determination with respect thereto or hereto by the Committee,
shall be binding on all parties.


(b) Nothing contained in this Agreement shall confer, intend to confer or imply
any rights to an employment relationship or rights to a continued employment
relationship with the Company or any Affiliate in your favor or limit the
ability of the Company or an Affiliate, as the case may be, to terminate, with
or without cause, in its sole and absolute discretion, your employment
relationship with the Company or such Affiliate.


(c) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and You or any other Person. To the extent that any
Person acquires a right to receive payments from the Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured creditor of the Company or any Affiliate.


(d) The Company shall not be required to deliver any shares of Common Stock
until the requirements of any federal or state securities laws, rules or
regulations or other laws or rules (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.


(e) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.




In Witness Whereof, this Award has been executed by the Company as of the date
first above written.




ADVANCE AUTO PARTS, INC.




By:
 
 
Mike Norona, EVP, Chief Financial Officer







